Citation Nr: 0104339	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  97-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
also claimed as an undiagnosed illness.

2.  Entitlement to service connection for muscle pain due to 
an undiagnosed illness.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1980 to March 1981, 
and from November 1990 to June 1991.  He had additional Army 
National Guard service from June 1980 to November 1994.  The 
veteran served in the Southwest Asia Theater of operations 
from January 1991 to May 1991.

This case was previously before the Board in October 1998, at 
which time the issues on appeal were remanded for further 
development.  Such development having been completed, the 
case is again before the Board for appellate review.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran served in the Persian Gulf during the Persian 
Gulf War.

3.  The veteran has been evaluated with a psychological 
disorder in the nature of a sleepwalking disorder; and there 
is no objective evidence perceptible to an examining 
physician, or other non-medical indicators that are capable 
of independent verification, which tend to indicate that the 
veteran currently suffers from manifestations of an 
undiagnosed sleep disorder related to the Persian Gulf War.  

4.  The veteran's current psychological disorder, in the 
nature of a sleepwalking disorder, had its onset during 
active service or started soon, within 2 weeks, after his 
return from the Persian Gulf War; and continues to the 
present.

5.  There is objective evidence perceptible to an examining 
physician, or other non-medical indicators that are capable 
of independent verification, which tends to indicate that the 
veteran currently suffers from manifestations of an 
undiagnosed disorder manifested by muscle pain.  



CONCLUSIONS OF LAW

1.  The requirements for service connection for a sleep 
disorder, claimed as an undiagnosed illness due to Persian 
Gulf War Syndrome, have not been met.  38 U.S.C.A. § 1117 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.317 (2000).

2.  Resolving all benefit of the doubt in the veteran's 
favor, a diagnosed psychological illness, manifested by the 
symptom of sleepwalking, was incurred during active military 
service.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2000), 
38 C.F.R. § 3.303 (2000).  

3.  Resolving all benefit of the doubt in the veteran's 
favor, the requirements for service connection for muscle 
pain claimed as an undiagnosed illness due to Persian Gulf 
War Syndrome, have been met.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In its October 1998 remand, the Board requested that the 
veteran be re-evaluated for purposes of determining whether 
he had an undiagnosed illness which manifested with a symptom 
of sleepwalking, attributable to his service in the Persian 
Gulf, or whether he had a diagnosed illness of sleepwalking 
attributable to other, including specific psychological 
etiology.  The Board remanded the issue of muscle pain and 
asked that the veteran be examined to determine whether his 
current complaints of muscle pain were associated with 
orthopedic concerns or whether he had an undiagnosed series 
of muscle pain associated with his service in the Persian 
Gulf.  Additionally, the RO was asked to send the veteran a 
Persian Gulf War Development letter, in order to assist the 
veteran in the adjudication of his undiagnosed illness 
claims.  38 U.S.C.A. § 5107 (West 1991). 

Post October 1998 remand, the veteran was given the 
opportunity to submit additional evidence specific to his 
claim for undiagnosed illness.  In a letter dated November 2, 
1998, the RO described the evidence (medical and nonmedical) 
needed for the veteran's claim and notified the veteran of 
the criteria required for a Gulf War illness.  See VA 
Adjudication Procedural Manual, M21-1, Part III, 5.17 (April 
30, 1996); currently classified under M21-1, Part III (April 
30, 1999).  

The veteran underwent VA orthopedic, neurology, and 
psychiatric examinations indicated by the Board's October 
1998 remand.  Orthopedic, neurology and psychiatric 
examination reports dated in March 1999 are of record, as is 
a corresponding addendum from the psychiatric department.  
The examiners were given the opportunity to review the 
veteran's claims folders and to provide VA with the indicated 
medical opinions requested by the Board's remand.  

In June 1999, the RO issued a Supplemental Statement of the 
Case on the issues of sleep disorder and arthralgia/myalgia.  

In February and March 2000, the representative submitted 
medical records from the VA Medical Center to support the 
veteran's pending claims.  In August 2000, the RO issued 
another Supplemental Statement of the Case for the issues on 
appeal.  In October 2000, the representative submitted 
further argument.  The veteran contends that his current 
conditions sought on appeal existed during active military 
service, and have continued from the date of discharge to the 
present.  The representative argues that the veteran's VA 
outpatient treatment records show documentation of his 
continued complaints.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Another remand is not warranted in this case based upon the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000; as the VA, pursuant to the Board's 
extensive October 1998 remand, has complied with the notice 
and duty to assist provisions contained in the new law.  The 
veteran was given the opportunity to provide additional 
evidence for the record, and he did, and he was afforded 3 
extensive VA examinations in conjunction with his claims.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Moreover, considering the favorable disposition of the 
veteran's appeal, it would be not be potentially prejudicial 
to the veteran for the Board to proceed in issuing a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)). 


II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (2000).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. . . . For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." . . . When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

As provided by 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317(a)(1), compensation may be paid in accordance with 
chapter 11 of title 38, United States Code, to any Persian 
Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or illnesses, provided 
that such disability (1) became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (2) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.317(a)(1) 
(2000).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Signs or 
symptoms which may be manifestations of undiagnosed illness 
include signs or symptoms involving sleep disturbances, 
muscle pain, joint pain, neurological and Neuro psychological 
signs and symptoms.  38 C.F.R. § 3.317 (2000).


III.  Sleep Disorder

Service medical records reveal that at enlistment examination 
in June 1980, the veteran was clinically evaluated as normal 
for neurologic, and psychiatric purposes.  At retention 
examination in August 1988, the veteran reported having 
depression, and he was nervous and worried about debts.  He 
denied suicidal ideations, sleep disturbances, and early 
morning awakening.  At retention examination in October 1990, 
the veteran indicated that he had trouble sleeping, which was 
associated with nervousness.  On April 14, 1991, the veteran 
underwent an examination for release from active duty.  
Therein, he indicated that he had depression or excessive 
worry, and nervous trouble of any sort.  On May 15, 1991, the 
veteran underwent a Southwest Asia 
Demobilization/Redeployment Medical Evaluation.  At that 
time, the veteran reported having nightmares or trouble 
sleeping. 

In a July 1993 VA outpatient treatment record, it was noted 
that the veteran had a violent sleeping problem.  He woke up 
attacking his wife.  The impression was to rule out 
parasomnia exacerbated by alcohol.  

On April 17, 1995, the veteran was seen at the VA mental 
health clinic for sleep walking and nightmares.  The veteran 
indicated that the sleep problems began two years after his 
return from Desert Storm.  In an April 27, 1995 VA treatment 
record, it was noted that medication given to the veteran for 
sleepwalking and sleep terrors was working very well 
according to his wife.  

On July 12, 1995, the veteran underwent a VA examination for 
psychiatric purposes.  Under the section entitled review of 
the claims folder, the examiner, Dr. D., wrote that the 
claims folder had very little information and that there was 
no psychiatric information.  No service records were 
available at that time. 

In the interview with the veteran, the examiner stated that 
there was nothing unusual about his behavior.  The veteran 
complained that he forgot things, especially the easy things.  
The veteran told the examiner that he had a sleeping 
disorder.  He reportedly awoke in the middle of the night, 
walked in his sleep, walked in the yard, and, while in that 
state, he had beaten his wife and other people.  The 
veteran's past history revealed that he had been in the 
National Guard for 15 years.  The veteran indicated that the 
onset of his difficulty of sleep walking and doing other 
things in his sleep was after he cam back from Saudi Arabia.  
The veteran stated that he currently got up and walked 
around, but he was on medication for that problem.  The 
veteran indicated that two years prior, he was at Camp Chafee 
overnight and he awoke, sleep walked and tried to beat a 
sergeant.  The veteran indicated that when he was in Saudi 
Arabia, he and those in his unit were in anti-gas rubber 
suits everyday and that a scud came by the window before they 
left for the desert.  The examiner reported on the veteran's 
employment history, marital history, alcohol usage, familial 
like, and his appetite. 

Mental status examination revealed, among other things, that 
the veteran was quite under active.  Speech was within normal 
limits.  He was quite cooperative.  Memory showed he had some 
problems in the interview, and that the veteran noticed that 
his memory was not like it used to be.  He was well oriented 
to time, place and person.  He was quite alert except for his 
yawning.  The examiner stated that he found no 
hallucinations; that there may be some delusional material 
and that he found no schizophrenic trends.  The veteran had 
depression, but it is short lasting and it came on him every 
day.  He had some anxiety but felt that he was that way 
before Saudi Arabia.  Insight was superficial.  Judgment was 
good.  He had no suicidal or homicidal ideations.  The 
psychiatric diagnosis was sleep walking disorder.  The 
examiner's comments on the diagnosis were that the onset of 
sleep walking occurred 2 weeks after the veteran back from 
Saudi.  There was no elicited reason.  The examiner indicated 
that it fit the diagnosis but may be a symptom.  

In a handwritten Addendum, dated July 24, 1995, the 
psychologist, Dr. D. indicated that he had spoken with the 
veteran's mother-in-law by telephone the day before.  She 
said that 2 weeks after the veteran returned from Saudi 
Arabia, he began sleepwalking and it was now a major problem.  
She said that the veteran worked at night so that he could 
sleep during the daytime; and that he still sleep walked 
during the day, and someone had to be with him when he slept.  
She said that the sleepwalking occurred early and that the 
veteran sometimes sleep walked in the nude.  She reportedly 
described that he was in a trance like state when he sleep 
walked, and that he did not recognize them.  When awake, the 
veteran did not have any memory of his activities while 
sleepwalking.  

On July 12, 1995, the veteran also underwent a "general" VA 
examination.  The veteran stated that he slept from three to 
five hours nightly.  

In an October 1995 rating decision, the RO denied entitlement 
to service connection for sleep walking due to undiagnosed 
illness, and denied entitlement to service connection for a 
sleep disorder, and other disorders.  The veteran disagreed 
with the rating action, and subsequently perfected an appeal 
to the Board to include this issue now classified as 
entitlement to service connection for a sleep disorder.  

In June 1996, the veteran was seen at VA and the assessment 
was Axis 1 sleepwalking.  The veteran indicated that he still 
sleep walked, but that he did not beat on anyone if he took 
his medication.  However, a June 18, 1996 note indicated that 
the veteran was still having night terrors and he beat his 
kids and wife.  July 10, 1996 VA outpatient treatment records 
show that the veteran was seen at the VA mental health clinic 
because he had suicidal ideation.  The veteran reported 
having night terrors and sleepwalking, for which he was being 
treated with medication.  The remainder of the interview 
centered around the suicidal ideation.  Corresponding July 
17, 1996 records show that the veteran was depressed over his 
wife's fears about sleepwalking and his temper.  He 
reportedly had sleep walked once in the past month, and his 
wife said he was up every night.  The diagnosis was Axis I 
sleepwalking, night tremors, and depression.  

December 1996 VA records reveal that the veteran had 
separated from his wife after having two "bad episodes" 
associated with stopping his medication.  The diagnosis was 
Axis I, sleepwalking, night terrors, questionably in 
remission.  

April 1998 VA records show that the veteran fell off of a 
ladder two months prior, and he presented to VA on April 7, 
1998 with complaints of headache, disorientation, and memory 
loss.  In April 1998, the veteran had a normal computerized 
tomography (CT) scan of the head.  An April 7, 1998 neurology 
note, the veteran reported a history of falling from the 
ladder, and that he had a history of night terrors. 

On June 3, 1998, an electroencephalography (EEG) was 
performed at VA, due to the veteran's history of syncope.  
The EEG was run with the veteran awake, asleep, with 
hyperventilation for 3 minutes and with photic stimulation.  
The impression was that the EEG was within normal limits for 
the awake and asleep states.  No definite focal abnormalities 
nor epileptiform activity were seen on the recording.

In October 1998, the Board issued a decision and a remand.  
As indicated in the introduction and the duty to assist 
sections, the RO complied with the Board's remand requests.  

On March 25, 1999, the veteran underwent VA psychiatric 
examination pursuant to the Board's remand.  The claims 
folder was not available to the examiner for review, as was 
requested by the Board.  As discussed below, the clinical 
psychologist was later able to review the claims folder and 
he added an Addendum to the March 25, 1999 examination.  

The veteran reported that he was not currently receiving any 
mental health treatment, nor did he take any psychotropic 
medications.  The Interview portion of the examination 
revealed, in summary, that the veteran thought his problems 
were with his spouse.  He explained that his ex-wife had told 
him at one time that he was having night terrors.  The 
veteran indicated that he had received some type of therapy 
but discontinued treatment after he and his wife divorced.  
Now, he did not know whether he had night terrors or not.  
The veteran reported that in the past he would wake up in the 
middle of the night and walk around outside.  The veteran 
currently denied having any nightmares, and he denied any 
intrusive thoughts related to military experiences; but he 
said he frequently spent time dwelling on relationships and 
what he would do differently.  The veteran reported that he 
had not been able to keep a job for more than six months at a 
time because he got frustrated and lost his temper.  He was 
currently working at a heating and air conditioner company.  
The veteran denied suicidal ideation.  The veteran reported 
that he had resumed drinking after quitting for one year, and 
he said that he drank about a 30 pack every two days.  The 
veteran indicated that he did not know the reason his 
marriage failed; that he currently lived with his parents; 
that he read the Bible when he was not working; and that he 
had been dating someone for about a year and a half.  

Mental status examination revealed that the veteran was a 
casually groomed individual who was unshaven for the 
examination.  He di not display any anxiety during the 
examination.  The examine stated that the veteran did appear 
somewhat dysphoric.  Eye contact was limited.  Speech was 
within normal limits with regard to rate and rhythm.  The 
examiner stated that, as the veteran was observed leaving the 
facility, he was noted to be smiling broadly.  The examiner 
indicated that the veteran's thought processes and 
associations were logical and tight and no loosening of 
associations was noted nor was any confusion noted.  No gross 
impairment in memory was observed and the veteran was 
oriented in all spheres.  Hallucinations were not complained 
of and no delusional material was noted during the 
examination.  The veteran's insight was somewhat limited and 
judgment was adequate.  The veteran denied suicidal ideation.  
In the opinion of the examiner, the veteran was competent for 
VA purposes and was not in need of psychiatric 
hospitalization at the time of the examination.  The 
impression was (1) Axis I- Personality disorder, not 
otherwise specified; and Axis V, Global Assessment of 
Functioning, 58.  

The examiner commented on the diagnosis by saying:  

I do not have access to the veteran's previous 
examination...so I cannot reconcile the current diagnosis 
with a diagnosis that might have been made in that 
examination.  However, I did not find evidence of a 
current night terror in today's examination.  Perhaps a 
review of the C-file could help reconcile potentially 
disparate diagnoses.   

The clinical psychologist who interviewed and evaluated the 
veteran on March 25, 1999, provided a corresponding, but 
undated, Addendum.  Therein he stated that the Addendum was a 
response to a request to review the veteran's claims folder 
and the Board's remand; and that he had examined both, 
including a previous 1995 examination conducted by Dr. D.  
The examiner acknowledged that the question presented for his 
opinion was whether the veteran's sleeping behavior 
represented a symptom of an undiagnosed illness related to 
the Persian Gulf or whether it was a psychological 
disturbance for which a diagnosis was forthcoming.  The 
examiner responded by stating:

I should note that my examination on March 25, 1999, did 
not note the presence of a sleep disorder, and gave a 
diagnosis of personality disorder.  I cannot reconcile 
the two diagnoses, other than to state that either the 
disorder has gone into remission, or it is still present 
but the veteran was unaware of the extent to which it 
was present or the previous 1995 findings are less 
credible.  I cannot offer a choice among those 
possibilities.  However, I cannot find any documentation 
of materials suggesting that the veteran's sleeping 
behavior represents an undiagnosed illness related to 
the Gulf War.  If it is in fact still present, it 
appears to be a psychological disturbance in the nature 
of sleepwalking disorder.  The etiology of it is quite 
unclear, although it does appear to have started soon 
after his return from the Persian Gulf War.  

December 1, 1999 VA records show that he veteran had Axis I 
major depression and psychotic features.  December 10, 1999 
records show that the veteran was seen for complaints of 
memory loss.  

On January 3, 2000, the veteran was seen for trouble with 
memory loss.  Later that month, the veteran was seen at VA 
for major depression with psychotic features.  A mental 
health consultation done on January 25, 2000 revealed the 
same.  The corresponding Beck depression score revealed that 
the veteran had severe symptoms including lost ability to 
become irritated, and that he woke up early and could not get 
back to sleep.  Other symptoms unrelated to sleeping were 
noted.  

In February 8, 2000, the veteran was seen by a VA 
psychiatrist at the Mental Health Clinic.  The psychiatrist 
indicated that he had not seen the veteran for over a year.  
The veteran had seen a neuropsychiatrist were apparently 
referred him for major depression with psychosis.  The 
neuropsychiatrist reportedly stated that the veteran's memory 
was not that back.  The veteran said that he could not keep a 
job long because of difficulty with instructions.  The 
diagnoses were Axis I, Major depression with psychosis, 
alcohol dependence in remission by history, and nicotine 
dependence in remission by history; Axis III; Axis IV-not 
allowed to see his kids; and Axis V, Global Assessment of 
Functioning.

The Board has reviewed the evidence surrounding this claim in 
its entirety, and determines that while the veteran is not 
entitled to service connection for a sleep disorder based 
upon the premise that it stems from an undiagnosed illness 
related to the Persian Gulf War, he is, nevertheless, 
entitled to service connection for a sleep disorder on a 
direct basis.  

That is, the Board specifically remanded this case and 
solicited an opinion as to whether the findings of Dr. D., at 
the veteran's July 1995 VA examination, indicated that he had 
an undiagnosed sleep disturbance, resulting from service in 
the Persian Gulf, or whether he had a diagnosed illness of 
sleepwalking attributable to other, including specific 
psychological etiology.  In responding this question, the VA 
examiner in March 1999, and in his subsequent Addendum, 
appears to have answered that the veteran does not have a 
sleeping disorder, or sleeping behavior which represents an 
undiagnosed illness related to the Gulf war.  

However, the evidence in this case is in relative equipoise 
as regards granting service connection on a direct basis.  
When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt of resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).  Here, the 
benefit of the doubt rule is applicable because the examiner 
in the corresponding Addendum to the March 1999 VA 
examination did indicate that the veteran has a current 
psychological disturbance in the nature of sleepwalking 
disorder.  Then he implied that the current psychological 
disturbance, while having unclear etiology, appeared to have 
begun soon after the veteran's return from the Persian Gulf 
War.  The Board looks at this portion of the opinion, in 
conjunction with the fact that, in service, the veteran was 
seen for trouble sleeping in October 1990, and that on the 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
examination in May 1991, the veteran specifically reported 
having nightmares or trouble sleeping, as indicative of a 
service connectable disorder.  Two years later, in July 1993, 
the veteran was seen for a violent sleeping problem, and 
thereafter the record is replete with his treatment for this 
disorder.  The VA examiner's opinion in March 1999 was 
rendered in conjunction with his review of Dr. D's July 1995 
opinion which stated that the veteran had a sleep walking 
disorder, which began 2 weeks after the veteran returned from 
Saudi Arabia, and it occurred for no elicited reason.  
Therefore, the evidence as a whole tends to support the grant 
of service connection.  

What is contrary to the veteran's case is that the examiner 
in March 1999, and in his subsequent corresponding undated 
Addendum, seemed to indicate that the veteran either had a 
personality disorder, and/or no traces of the alleged 
sleepwalking disorder.  In that regard, the evidence of 
record specifically documents the veteran's family members, 
his former wife and his former mother-in-law, as describing 
in great detail the veteran's sleep disturbance, in the form 
of sleep walking and terrors.  The veteran is no longer 
married to his wife, and, she no longer provided a history of 
his alleged disorder, post October 1998 Board remand.  Also 
against the claim is that in June 1998, the veteran underwent 
an EEG, which did not show a sleep abnormality.  Ultimately, 
in light of the veteran's inservice indications of a sleep 
disorder, and the opinion and rational stated by the VA 
examiner in March 1999 pursuant to the Board's October 1998 
remand, the Board determines that all reasonable doubt is 
resolved in the veteran's favor; and, accordingly, service 
connection for a diagnosed psychological sleep disorder, 
manifested by sleepwalking, is granted.  


IV.  Joint Pain

Service medical records reveal that at enlistment examination 
in June 1980, the veteran was clinically evaluated as normal 
for musculoskeletal and neurologic.  At retention examination 
in August 1988, the veteran complained of back pain.  The 
veteran injured his back on March 25, 1990, and a 
computerized tomography (CT) scan of the lumbar spine on 
March 30, 1990 revealed disc herniation of the L4-L5 
extending into the left forearm.  The veteran had light duty 
for 30 days thereafter.  

On May 7, 1990, while in service, the veteran was seen by a 
private physician for low back pain and left leg pain.  The 
veteran reported having occasional joint pains his knees.  
The doctor suspected that the veteran had a 5 % permanent 
disability as a result of his back injury, and did not need 
surgery at that time.  Further studies were to be done if leg 
pain recurred.  It was noted that the veteran had evidence of 
degenerative disc disease with possible herniation at L4-L5 
and L5-S1.  Extensive surgery to correct that problem in the 
future was discussed.  At retention examination in October 
1990, the veteran indicated that he had problems with his 
back.  In December 1990, the veteran underwent x-ray of the 
3rd metacarpophalangeal joint of the left hand due to earlier 
trauma to the joints, and complaints of chronic swelling and 
tenderness.  The x-ray revealed that there was mild to 
moderate soft tissue swelling, especially dorsal aspect but 
no osseous defect, fracture or dislocation and there was no 
periarticular soft tissue calcification.  

On April 14, 1991, the veteran underwent an examination for 
release from active duty.  Therein, he indicated that he had 
recurrent back pain.  Lastly, the service medical records 
show that in August 1993, the veteran was seen for complaints 
of sharp pain in the chest, and at that time he stated that 
his muscles felt tense in the neck and shoulder, and that the 
tenseness was nonradiating.  The diagnostic impression 
included musculoskeletal pain.  

On April 3, 1995, the veteran was seen at VA for pain in his 
left hip.  The diagnosis was arthralgia, unknown cause.  A 
series of VA x-rays were taken on April 3, 1995.  X-rays of 
the pelvis and lateral left hip showed mildly osteoarthritic 
hips.  X-rays showed normal lumbosacral spine with obliques; 
and normal right elbow, respectively, .  

On July 12, 1995, the veteran also underwent a general VA 
examination.  The veteran reported that he had hip arthritis 
two months ago, and he complained of intermittent pain, for 
which he took an unknown medication three times daily with 
relief.  He had increased pain with sitting for more than one 
hour, but other activities were unaffected.  The veteran 
complained of generalized arthralgia and myalgia without any 
specific regions being targeted.  He denied fever or chills.  
When asked about fatigue, the veteran said "I'm always tired 
and just can't do anything."  The veteran stated that he 
slept from three to five hours nightly.  

Physical examination of the musculoskeletal system revealed 
that hip examinations were normal with full range of motion.  
Other joint examinations were unremarkable.  The diagnoses 
included arthritis, hips, alleged, not found on history or 
physical examination; fatigue, etiology undetermined with 
laboratory pending; myalgia, and arthralgia, etiology 
undetermined, and with normal examination.   A July 12, 1995 
VA x-ray revealed normal pelvis and hips.  

In an October 1995 rating decision, the RO denied entitlement 
to service connection for a sleep disorder, and other 
disorders, including muscle and joint pain, due to 
undiagnosed illness.  The veteran disagreed with this rating 
action, and subsequently perfected an appeal to the Board.  

VA records show that he veteran fractured his foot in 
November 1996, while playing with his kids.  VA x-rays of the 
right ankle done in November 1996 reveal a comminuted 
fracture of the calcaneus; and examiner's comment that "I 
cannot rule out a pathologic fracture."  Right ankle x-rays 
of the calcaneus were done in November 1996 and December 
1996, and showed healing fracture of the calcaneus. 

June 1997 VA x-rays of the right foot showed that, except for 
calcaneal fracture which was well healed, the distal foot was 
intact and unremarkable. 

As was indicated in the section above, April 1998 VA records 
show that the veteran fell off of a ladder two months prior, 
and he presented to VA on April 7, 1998 with complaints of 
headache, disorientation, and memory loss.  The corresponding 
CT scan of the head was normal.  In December 1998 VA 
treatment records, cellulitis and bursitis of the left knee 
were noted. 

A December 19, 1998 VA x-ray of the left knee, showed a 
normal study.  

On January 17, 1999, the veteran was seen at VA because he 
fell 8 feet off of a roof and landed sideways on his right 
side.  He hurt his lower back and hips.  Follow-up treatment 
in January 1999 showed continued pain in the right hip 
secondary to trauma, and back pain secondary to trauma.  

On January 27, 1999, the veteran underwent a series of x-rays 
at VA.  A lumbosacral spine x-ray revealed minimal 
degenerative changes.  The veteran had a CT scan of the 
lumbar spine, with contrast, due to pain in the right hip.  
The impression was 1) Disc abnormalities, suggestive of 
minimal herniations; mild facet arthropathy; and no spinal 
stenosis.  

On March 24, 1999, the veteran underwent VA orthopedic 
examination.  The claims folder was reviewed by the examiner.  
The veteran was evaluated pursuant to the Board's remand and 
questions pertaining to the alleged disorders of myalgia, and 
arthralgia.  Upon review of the veteran's claims folder, the 
examiner noted that the veteran had had episodes of back 
pain.  The examiner pointed out entries in the veteran's 
service medical records showing that the veteran was 
recovered on September 8, 1990; and that on October 21, 1990, 
the veteran was advised to have herniated disc removed.  An 
entry on December 18, 1990 showed symptoms of low back pain, 
also swelling in the hand, third right metacarpophalangeal 
articulation was noted, secondary to trauma.  The examiner 
also noted that on March 25, 1990, the veteran had an on the 
job back injury.  The veteran's physician at that time, Dr. 
Reynolds, felt that the veteran had a pre-existing 
degenerative disc disease at L4-L and L5-S1.  It was noted 
that there was an April 14, 1991 entry regarding the 
veteran's back as a point of symptoms.  The veteran sustained 
a fracture of the right os calcis on November 6, 1996, and 
the examiner noted that the outpatient treatment record had 
no reference to symptomatic areas.  

By history, the veteran reported having served in the 
National Guard for 17-1/2 years as a field wire man.  The 
veteran recalled having fallen about 10 feet from a ladder in 
1998; and the veteran reported that experienced head trauma 
at that time.  He has had poor recollection since that fall.  
He had no specific recollection of an injury to his groin, 
either the right or the left side.  

The examiner noted that the veteran complained of pain in a 
wandering fashion.  It was noted that the veteran gave his 
history in brief sentences.  He studied each answer very 
carefully, as if he had difficulty in processing the 
question.  It did not seem to the examiner that the veteran 
was "withholding."  The veteran had complaints of pain in 
multiple areas of his person, which he described as a 
"numbing" pain, and jerking.  None (of the areas) were 
painful on the day of the examination.  The pain was most 
noticeable in the morning.  Sometimes he had back pain early 
in the morning.  Occasionally, that would radiate from his 
shoulders into his arms.  The veteran stated that he "may" 
have lost time from work, but he tried to ignore it.  The 
veteran had been prescribed Ibuprofen, which he took twice a 
month but he felt it did not help him much.  

Physical examination revealed that the veteran's height was 6 
feet, 4 inches, and his body weight was 150 pounds.  There 
was very little muscle definition or bulk, and very little 
subcutaneous fat.  He had a tendency to stand with a slight 
slump.  The pelvis was level.  When asked to perform ranges 
of motion, the veteran did them all, with quickness and 
strong effort.  

Range of motion of the cervical spine showed forward flexion 
of 65 degrees, extension of 50 degrees, inclination to the 
right and left of 40 degrees, and rotation to the right and 
left of 60 degrees.  The shoulders could be brought to the 
overhead vertical position.  External rotation of the 
shoulders was 90 degrees and internal rotation was 90 
degrees.  The examiner stated that there was no area of pain 
or tenderness.  The elbows showed a range of 0 to 145 
degrees.  The wrists showed 80 degrees palmar flexion, 70 
degrees dorsiflexion, radial deviation of 20 degrees and 
lunar deviation of 45 degrees.  

Range of motion for the lumbar spine was 90 degrees forward 
flexion,. 35 degrees extension, and 40 degree of lateral 
bending.  Range of motion for the hips was 120 degrees of 
flexion with some pain being evoked in the inguinal area on 
the right.  Abduction was 45 degrees.  Adduction was 25 
degrees.  External rotation was 60 degrees, and internal 
rotation was 40 degrees.  Range of motion for the knees 
revealed a range of zero degrees extension to 140 degrees of 
flexion.  The examiner noted that the veteran complained of 
some discomfort when the entire extremity was rotated, and 
pain was produced in the parapatellar area on the right only.  
Examination of the ankles revealed range of motion of 20 
degrees dorsiflexion, and 40 degrees plantar flexion.  The 
examiner felt that all of the ranges of motion were complete. 

The examiner also stated that palpation of the joints of the 
extremities revealed no evidence of any deformity, and no 
evidence of joint effusion.  The veteran had no area of point 
tenderness about any of the joints, however, he did manifest 
pain on palpation in the region of the symphysis pubis and 
ramus on the right side.  The examiner noted that x-rays were 
obtained of the wrists, hands, knees, and pelvis.  Those x-
rays were negative for an intra-articular pathological 
process or periarticular process that would suggest some type 
of generalized joint inflammatory or destructive disease.  
The actual x-ray evaluations are also of record.  The 
examiner noted that the veteran had healing fractures in the 
superior and inferior ramus of the right pelvis.  The 
diagnoses were:  (1) Arthralgia/myalgia, intermittent; and 
(2) Healing fracture, functional position, right superior 
inferior pubic ramus.  

The examiner further commented that:

Reference is made to the remand.  I am unable to 
establish a musculoskeletal lesion based on this 
examination that would explain the patient's myalgia and 
arthralgia.  The patient has a past history of a 
mechanical lesion of a disc in the low back, as 
mentioned above.  This was associated with an industrial 
injury and is described by his physician in a file entry 
dated September 8, 1990.  From a musculoskeletal 
standpoint I am unable to explain the cause of the 
muscular and muscular joint discomfort that this patient 
has.  Films were made of the joints most likely to be 
involved in a form of generalized joint inflammatory or 
destructive process.  The films in these areas were 
negative.  The patient manifested no loss of range of 
motion.  All data was reviewed.  The claims folder was 
available prior to the examination.  Examination by the 
neurologist and the psychiatrist is pending.  

On March 24, 1999, the veteran underwent VA neurology 
examination pursuant to the Board's remand to evaluate 
myalgia.  The examiner noted that the veteran's claims folder 
had been reviewed.  The examiner said that, in reviewing the 
veteran's claims file, he could find no evidence of the 
veteran having been treated for myalgia while he was in the 
military.  When asked by the examiner when he first began to 
have pain in his muscles, the veteran replied, "I don't 
remember."  The veteran was asked to describe where he had 
pain in his muscles, and the examiner stated that the veteran 
pointed to the joints of his hands, his elbows, and his 
knees.  The examiner stated that the veteran did not point to 
any large muscle groups.  The veteran described the pain as a 
sensation feeling like he was being stuck with a pin.  The 
veteran indicated that he did not really have any weakness.  
He described some vague tingling of his fingers and feet 
intermittently, although he did not describe paresthesia in 
the distribution of any known peripheral nerve nor in any 
dermatomal distribution.  The veteran did not have any 
problem with dysphagia.  He had no history of diabetes 
mellitus or of any other metabolic disorder.  Regarding 
alcohol usage, the veteran stated that he began to use 
alcohol when he was 11 years old; and he said that he had 
intermittently stopped drinking, although he denied that he 
ever had had a problem with alcohol.  There was no family 
history of any neuromuscular disorder.  

Physical examination revealed that the veteran was fully 
developed, well-nourished and in no acute distress.  
Neurological examination revealed the following findings.  
Evaluation of his mental status revealed that the veteran was 
alert, attentive, oriented to person, place and time, and his 
recall appeared to be good, although his answers to questions 
were often vague and tangential.  He seemed to be "somewhat 
jumpy" according to the examiner.  Evaluation of cranial 
nerves revealed that pupils were equal and reactive to light.  
Visual fields and extraocular movements were full.  There was 
no papilledema, no facial weakness or sensory loss.  Gag 
reflux was intact, and there was no tongue weakness.  Motor 
evaluation revealed that the strength and muscle tone of all 
major muscle groups in all four extremities was within normal 
limits.  There was no atrophy, fasciculations, or muscle 
tenderness to palpation.  There was no limb or gait ataxia.  
Sensory evaluation revealed pain, touch proprioception, and 
vibratory sensation intact in all four extremities.  Reflexes 
showed biceps, triceps, patellar, and Achilles tendon jerks 
to be 2+ and symmetrical.  There was plantar response flexor 
bilaterally.  In the impression section, the examiner wrote:

Subjective complaint of myalgia, although it is not 
clear to me whether or not this man is describing  
myalgia or joint pain.  His neurological examination is 
completely within normal limits with no evidence of any 
type of neuromuscular disorder.  Laboratory tests will 
be obtained to evaluate for any evidence of muscle 
damage.  This will include sedimentation rate, CPR, and 
thyroid function.  

In a handwritten note, the examiner later wrote that the lab 
work was unremarkable.  

On February 22, 2000, the veteran was seen at VA for low back 
pain, which radiated down his leg.

The Board has reviewed the evidence surrounding this claim in 
its entirety, and determines that, in resolving all benefit 
of the doubt in the veteran's favor, he is indeed entitled to 
service connection for muscle pain due to an undiagnosed 
illness.  

First, regarding the allegation that the veteran has muscle 
pain as a result of his duty in the Persian Gulf, the 
following is noted.  The veteran's active service included at 
least one tour of duty in the Southwest Asian Theater, from 
January 1991 to May 1991.  Thus, he is considered to be a 
Gulf War veteran for compensation purposes under 38 C.F.R. 
§ 3.317.  The provisions of 38 C.F.R. § 3.317 apply to a 
chronic disability resulting from an illness, or combination 
of illnesses, which cannot be attributed to any known 
clinical diagnosis.  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to, fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; Neuro psychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b).

Secondly, it is noted that this grant, like the previous one, 
is based upon the premise that the evidence of record lies in 
equipoise; and that, therefore, the benefit of the doubt is 
resolved in the veteran's favor.  What lies against this 
claim is the fact that in service the veteran fell and 
injured himself, and since service separation, the veteran 
has had two serious falls in which he suffered 
musculoskeletal injury on each occasion.  

What supports the conclusion that the veteran has an 
"undiagnosed illness" in the form of muscle pain is that, 
in specific response to the Board's October 1998 remand, the 
VA orthopedic examiner in March 1999 indicated that (even 
with the veteran's history which was reviewed) he was unable 
to explain the cause of the muscular joint discomfort that 
the veteran had; with the exception of noting a mechanical 
lesion of the disc in the low back.  The examiner in March 
1999 also did not give a diagnosis for the veteran's 
disability, other than arthralgia/myalgia, intermittent.  
More importantly, the examiner in March 1999 carefully 
explained that when x-rays of the joints most likely to be 
involved in a form of generalized joint inflammatory or 
destructive process were reviewed, the films of these areas 
were negative.  The examiner pointed out that x-rays of the 
wrists, hands, knees, and pelvis were negative for an intra-
articular pathological process or periarticular process that 
would suggest some type of generalized joint inflammatory or 
destructive disease.  Plus, the veteran manifested no loss of 
range of motion in the indicated studies.  Furthermore, the 
veteran had a normal neurology examination in March 1999, and 
no specific diagnosis of a disease of neuromuscular disorder 
was rendered.  

Thirdly, it is noted that the Court has defined "arthralgia" 
as "pain in a joint."  See DeLuca v. Brown, 6 Vet. App. 321, 
322 (1993) (citing Dorland's Illustrated Medical Dictionary 
147 (27th ed. 1988)).  The Court has further noted that pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  As such, the Board 
concludes that the diagnosis of "arthralgia" is not a 
diagnosis of a current disability.

Lastly, regarding whether the individual elements of the 
claim are met, after resolving all benefit of the doubt in 
the veteran's favor, they are.  That is, the requirement that 
the veteran's disability "cannot be attributed to any known 
clinical diagnosis," on its face, requires a determination 
as to the nature and cause of that particular veteran's 
disability, based on the evidence in the particular case.  If 
a claimant suffers disability manifested by a sign or 
symptom, such as joint pain, which cannot, in that veteran's 
case, be attributed to a known clinical diagnosis, such as 
arthritis, the requirement in 38 C.F.R. § 3.317(a)(1)(ii) 
will be met and compensation may be paid if the veteran 
satisfies the other statutory and regulatory criteria.  See 
VAOPGCPREC 8-98  

Specifically, the veteran's disability is (1) shown to have 
become manifest during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations during the 
Persian Gulf war, or to a degree of 10 percent or more not 
later than December 31, 2001, by an August 1993 examination 
when the veteran was diagnosed with musculoskeletal pain, and 
the July 1995 VA examination which indicated that he had 
myalgia and arthralgia, etiology undetermined; and (2) 
history, physical examination, and laboratory tests cannot be 
attributed to any know clinical diagnosis.  This is seen by 
the findings of the July 1995 VA examination, and the 
findings and opinions given at the March 1999 VA ortho and 
neurological examinations; and by the fact that the 
laboratory work done in March 1999 was unremarkable.  
38 U.S.C.A. § 1117(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317(a)(1) (2000).  

In conclusion, the Board views the opinions of the VA 
examiners in March 1999, as were solicited by the Board's 
October 1998 remand, and in light of all of the other 
evidence of record showing the veteran's consistent 
complaints since service separation of muscle pain, or 
arthralgia of unknown cause, as probative enough to shift the 
weight of evidence in this case to a status of relative 
equipoise.  That being said, the veteran, therefore received 
the benefit of the doubt here, and service connection is 
granted for muscle pain due to an undiagnosed illness.   



ORDER

Service connection for a sleep disorder, as a result of an 
undiagnosed illness, is denied.  

Service connection for a psychological disturbance, 
manifested in the form of a sleep disorder is granted on a 
direct basis. 

Service connection for muscle pain due to an undiagnosed 
illness is granted.  




		
Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

